. ' Case 2:19-ci-003Q4-RFB-VCF Document 98 Filed 07/20/20 Page 1 of 11

Atin’ Chere oF fue Coot

—Enclored fre Subpoenas TL veed Ancee Copies oF each Subpoena -- 4+ tor
Mm fecords, 4 for apvernment, and A to Aransmit te “the Marshal for

Servic on parties,
—~ Transmit orrginal tp Richard Boulware (with FRE 45)
— Enclosed 1s 4 document contammy tne Fed 2.0. US. LT need Bp copres te

Gttack Yo the Subpoenas

Please retwen documents for Service,or L will Nave third party -
onecer Pervzar pick uP Sviopvenas on Tre week of July 20, 2020

foe Corther Orocessing, dated this [ith doy of July ZOTO

Le

 

Latta, Smih
FILED R°CEIVED
—___ ENTERED ~_ SERVED ON

COUNSEL PARTIES GF RECORD

 

JUL 25 0

 

 

 

CLERK US CIS ihiCT COURT
DISihiUT OF NEVADA
BY: DEPUTY

 

 

 
<E Q +
Case 2: UID REE VCR Document 98 Filed 07/20/20 Page 2 of 11
C

Dist Qvey oF NEVADA

Ynittd States of Amarr ca,
Ratanre Commas obo Now 2i9-cr- 00304-REB-VLE

YS

 

Latora Smith
a
aefendany

SOBOEDENA Fok PRodUCTI ON OF EVIDENCE

—

 

Ta: Las Vegas Metro Pouce Oepartront

PRoOVCTIUN! YOu ARE OMMANDED fo 2epear ad the tyre, date, and place set facth ew You, of
Yor fepresentahve MUST brmg with you We Following documents, flectremeully steed m formation ; of
pOpects; and must permit iv ipectton, copying, testing por Samp Mma of The mater? al |

 

ad oes vet at Feder ‘sortase DANE amd Tre amd Tre} Rugvot 17, 2020 at Gi oo AWM,
re of the Clee
233 5: Las Vegas Bly. You may bypass Navng to Show vp at the mented
Las Vegas , NY 8410\ Place , dere, oma AWE Yrodud “4 Ovi device Avec ty

to defendant ay indicated below veBre Ave due date
\i sted Nerem For predvctoon of (ten,

‘Lem s to Being \
1. AM police /detective body tam Footaye Atvecty celatong to Latent. Smit gd dor 47 Canyon
Lawdrag Ave, Las Vegas, NV €Albb on November 1, 2014 BNovember 2, 2014,
2. FN police fdetectre dasn cam footage directly reat to Latonia Smith and/or 74S Canyon
Andrng Ave. Las Vegas, NV Slob on Newemher \, Lert zNevember 2, 2014

3. PAL Poiice /Aerective qudie directly relatma to Latonra Smith ond for UIE Cany on
Landing Ave, Las Vegas, NY S416 on November 1; 201% 3 Novem ber 2, 2014
The provisrens oF fed. 2.9 Us ave attached.

Dates

 

srquarure c&CleriLor deputy Cleric

The name addvess, emait addvess, and telephone number sf party issumg sv puena aces
Latonra Smith , deRndant 2140 E. Mesquyte Awe. Pahrump: NV 84060 (Legal)
UNITED STATES OLSTRALT CouR Td
Case 2:19-cr-00304-RFEEVGF Document 98 Filed 07/20/20 Page 3 of 11

DicT@icT oF NEVADA

United States of Ameri ca ; ;
Plann Cemamal Acton No } \ \4~cr-00 304 RES Ver

vs

Latenra Sm ey
de fendant

SUBPOENA Fo PROOuCTION OF EVIDENCE

Te: Caesars Entertamment

PRoovctioN : You ARE COMMANDED to appear at the hime date, and place set forth below. You, of
Your representa hve must bemg with yoo the Ko Newmg dotoments , Clectvenr cally Sted jafarmathet; oF
OVjerts, avd must permit Inspect vn ; Copymag , Testmg jor Sampling of tre materra)s

Place \ Lioyd O. beome Federal Lowthase DATE and TIME : Avast 17,2020 at O:00 AM
OFfice of He Clerk :

$33 5 Las Vegas Biv.
Las Vegas, Nv 410%

 

You may oye4ss havma to Show up at te wentione ch
Plae;date oud hye by prodvang evide ee
derectiy to defenduntas indrcated below wefore
tro dve date lived herein for productryin of ems,

 

 

Arems -te rng ‘

1. AN doraments {occespendente (email, text, peal Medta, &Si, ete.) directly mentioning oF renin
to Yolanda Mariong S$ becminatim aud foy

FeSia nation at Caesars Entectoainment,

2. All documents /porrespondence Cemuil, text pfocial modta esi, ete) dt cectly nrentroning ar relatoy to
aay complamts Against Yolanda Mahima ang We resolvtnns vetrecn Janvary | Toil te Present
( personal employee mformahus redacted’,

3. All dow ments /torrespondence (email, text, Social vedia, 281 ,e4e) directly mentronmg oF

Felatmg to Yolanda Mateng's pechormance cevvews (ly any PRWLV/ Laesars employee, current 3
focmae) a PWV and /ow any Caesar's enti

% VWite present and Neer
employee Hie / +r Cheon Janvary ny 2 pre

Al de coment /correstordence (email Fert Socral vnedta, es), ete) divectty mentromny ov
Felatmy Jo Lateria Smith henween October 2017 fo present,
the provisions of Fed BO, US are attacned

DATE:

 

“Signature of Clerk or depury cert.

The name .
@ rAdaress, mail address, avd rele prone nembper of party Issuing Cub Poena are,

Latensa Smith defendant 2140 te Mesauite Ave. Palnrump, NV €4 ooo (vega)
Case 2:19-cP SESE APES cP 'Soctimeht 8 Filed 07/20/20 Page 4 of 11

D1sT@vct oF NEVADA

Vaited Stale of
; Pant Covmmaat erm No. 2114 ~cr-00304 “2 FG- VEF

vs

Latonia Smith
defendant

SURPOENR FOR PRoOuCTioN OF EVIDENLE
Tol Planet Holly wood Las Vegas

PRoouctioN! You ARE COMMANDED to appear ob the tiwe, date, and place set Forth Wwelow, You, oF
your Cepresenty bye must bem with you The following documents , electron cally Stored information ;
ty objects, and must permmt Inspectron, Copymg Festmg , or Sampling of the materral .

Place. Lioyd D. George Federal Cowthose. OME and Tae s August 7, 2o@e ar Tioo AM.
Di free of the Derk

538 > Las Vegas Bhd. You may bypass nayimg +o Show ve at Ye wieritonadd
Las Vegas. NV $4)0) Place, dake, and time by Producma evrdence directly
+o defendant as indicated below be foce the due
date Lished hecein for pre duct ry of lees,

 

 

 

Trems tre Bring ,

4. AW dovoments/ iorrespondence Cemail, text, Joual media, 51, tte.) dicectly mentioning oF relating be
Samantha Qadak's heemmaton and fr resiqnation at PH wVand/or any Caesars enhty.

JT. Ar docoments / Correspondence (email, text corral media £51, ote) direct\y mentroning or relating
fo Samantha Radak's performance revrews, (vy any PiWLV/caesars employee, werent 3 focmer) at
PHWLV ana Jor any Caecard entity between dawvary |, Vol to present gua her employee Are.

3. A documents /¢ ocrespondente ‘email, teak, foul media esi, etc.) directly mentioning oF relartag te
any Suspension & asd /oc fermmatrons is sved by Samantha Pudak Between January 1, ZOU to
Present ( personal emptoyee mSorma tim redact ea),

We An tempiamts and resoletions G the form of @ Marly tard Sorrel media esipetcs Avo2c tly mention it

OF relating to Samantha Radak between January | Zol} to present| personal employee
tnformatn vedacted ,
S. AW documents ftorresermadence femar\, tex, Yeaal media, ei, etc.) diwectly Mentroni™4 or
Yelatmg to Latonia Smith betwen Ortober 2017 to present.
The provigtons o& Fed 2.P. 4S ave athacrned |

hare?
a,

 

“\qaahere of cleric er Aepoty Clerk

The name, address, @mait adaress, and telegnone number af party Wssuim Y Subguenuc cve

Latenia Soni defendant 2i4p E. Mesquite Ave: Pahrump» NV ©4060 (Legal)
| - r y
Case 2:19: NdTSU-FEEEOCE (HATES Filed 07/20/20 Page 5 of 11
for ME

DisTAicT GE NEVAOA

Un vteo States of America Ceienmal Sctean Np, L2VA~er-00 304- RFER-vcr

 

Plainh FE
¥S
Labnia Snuth _—~
defendant

SUBPOENA FOR PRODUCTION OF EVIDENCE

 

Te. The Culinary Union Las Vegas, NY (Loca 22%

b _¥ WW, of
PRODUCTION: YOU ARE LoOMMANOED tp agpear at the hme, date, and place sof fer" Olas.

. wato dren
your representa He must bring with you tre fl\owmy Aousments, electronically Stored jnforma tren
tr dbpecksy and must perm tin Speck bn, Copymg, testa , or Samp wg at the wicker pal ,

Place’ Lloyd O: George Federa\ Cow Hou se DATE and TIRE August IT, 2020 at 4: on AM

Office oF the (lerk ————
332 5, Las Vegas Blvd.
Las Vegas, NV VANE)

 

 

 

Nou may ‘py pass having do show up at the mentioned
Puce, date andtime ly producmnag evidence directly re
defendant as indrcated belous be fore re due date
{yshed hereon For Production oF items.

 

 

Trems to Bring’
4. AY dermi naghrpns i46sved by Samantha, Radale ar Planet Holly wood Las Vegans between Ocrabe¢ 2or7
to presevit ( personal employee InFormation redacted) and tne reasons for the terminator.

2. All termmatrms of Sufpensions issued by Jamantha Rudak at Planet Hollywood Las Vegas direcHy

mentronmg or re la any fo theft of ips /money \pelwean Cctober 2611 te present (personal
employee’ jn Formatrm redacted),

3, BA\ Cormnp lamty and T2Solotnms Aireckiy men tam Samantha Rada aad /or Volanda Hating
ay Planet Hotty woe dl of Caesars - Las Vegas, from emplayees at Planet Ite liy wood or faesuns— lay Vegas
bebween danuary by LOHP 4° present (personal employer information redacted,

The provenuns of Fed. RP. US ave attacneds

DATE!

a
Signature of clerk or Deputy clerk

The Mame oddress, emayl addres s pand telephone number

of. party Issuing Jubpoenas are.
Lateoia Sonith, deftndant 2ido E.Merguite Ave, Paheume,

Nv &40 vo (Legal)
i 6
Case 2:19-c EER PB VER Baeuhicnt ge “Elle 07/20/20 Page 6 of 11
a

DisTAicT OF NEVAOR

United = of nares Comeaal Potten Neo- 214 - cr -00 304 ~ RF B- VCr
aint.

¥S

Lajenia cman __

defendane SAPOEKA FoR PRpDuCTION OF EviDE NCE

To: United States Postal Tnspection Jervice, Justin Steele, and Forensic Laboratory Services

PhoouctioN 3 YOU ARE COMMANDED +0 appear at the time date, and place set forth pelovs. You os
Feocesentadie must bY, with you the Foltewiney documents electronically Stored mforma tans ae j
Gnd Must pec mit Tspectron, Copymg restma oF JampPimg of tne materral oY the approved opens ane °
tovet approval } Ents request partly Coimctdées with ne Government eq vest Je sb i case trey are net ra pe

fhems))
_ ' at 4 ‘06 A. MM.
Place.’ Lley a 0. beocge Federal fourthouse Dare and T1ME + August \T, 2620

OfGiree of the Lier

2232 S$, Las Vegas Blvd.

las Vegas, NV T4lol

(it @apert will we an put of town
Chet, orher arrangements
init ne made between partres)

 

    
 

You MAY Wy pass having +o Show vp at rhe mentrened

Plate date, and time by producing evidence dicectly
to exgece( upon hiS/ner approval by te tour) as ved reas
bé\ou. of Producing evidence to agfendant at her a

Delow and aS indicated below before the due date
The Provisions of Fea R.0.4F ave ottbacweds \ested Werern for Produch on. at We ites.

Trems te Beima , USPIS

1. AW Correspondence email, ter, soctal media, notes e+e3oetween Justin Steele and Craig Eten

. - trarght bo deGerdant
from Ovreber Lot tp present directly Memtronteg or relatmg TP Latonia Smitn.(4° Fos ° °

ef ~ / ejTs
7. ANY covrespmdence(emaily text; Socral media, motes etc.) petween Jvotm steele and Danvel J Ale
. | 2 See
From Oclover VO to present dwetty mentrmmg oc relating te Latenia Smitags .

¢ ra Mi Navarre
3, Prl\ corre spundence ( email teat, soccal media, noks, ern) between Jusim Sreele and Olorra

- : ca de Pend ay
from Octeber 1017 4 Present ditectly menhmmng ac relating to Latenia Smith (go srrarght i aerenda

of W5P' Elayna J. Youcnah fron"
4, All corre sponderte (email, text social media, notes rete.) between Jvotm Steel? ee deferdaxh)

; or relatimna te Latent Smith fg
Uctober Loin te present drectiy mentroning ¢ 9 to Lotentia ale or USPS and Piecce

5. fll cevrerpenderce (emai), text, Jocral wedfa , notes. ete.) between just ite Lendued®
- * wt
kasere FF from Ovtebar Zev? ye Present divectty mentionmg oc ce late to Latonra Sith ( ge straight te defendant,
G- PAL Correspondence Cemail, text) Social media pores pete. between Justm Steele oc USPL Sand employees
Crvcrentor former) of PHWLV and Caesars From October 2017 +s present ditectly mentionmg as relating
dp Lajenia Synithn (g0 Hragyt te derendant)
Z. \prone lavehed/ mar bed as ysoood. 3 S423 Fer forensye exammutran (go Stag tt to expert).
g. Lpaad Jabetle Irae ved as Soon LSSS4Te for Fonentic xorg Hen. {qe StrargVt +o expect).
4. \enere Laveed forked as lSepo2 359474 Foe Forensic tKamiratron (ge steurg ut te expel? ),
to. leter and envelope layeted/marked ay AGLZ9O562 for Brensc exammationr (straignt  Oxpect,
lis lerrer and envelope lavelied /macked as lsn0010 32615 for Forensic exami naben (Strargut te expect),
12. Theee wveatening \thters and envelopes lavetied/marked as Aoi24 oSoy { Stravqnt +o expectkeer farensve Extaw (mation
13. lethr and envelope laneled/mareed a8 1800013645 2% for forensic examination (Straight to exgert),
TY. Char 6F custedy for His 1-9 Ghove Starting on November l, 201 bp present Corrarq it te defendant}
1S. Crag of Wstedy For dis 171d above From November Tov te Present ( shracaws +e Aefendan®,

Ibe Forenstc examimatns FacnniG yes and Protocol s used for BS THK dboowe ( Stratqnt +e defendant), ‘ver
Th ZeMbas Camas, Vent Jecvat medcoa ,ehe.) Tom Justin Steele detailing nis accwal load (anyon Landay Ave Uv S4lee on Novem 7D"
Dares and Wis Sransportol Latensa Smith to Henderson Ogtention Center 01 Nove by 214 f Now Za

 

rt
Siqnapre oe CherLoe Deputy Leer

: Subpoena are’ Latonia Smith, defendant
The Came, address, Qvmuit addye ss, avid eleprene numer af party tssuiny a p a - La -

2 oe fr we
ITED STATES 2yS wet .
Case 2:19f bd30a HEB LAE Béaiihent 98 Filed 07/20/20 Page 7 of 11
DistRicT oF NEVAORK

 

United States of Ameren —_ . .
en tatee 2 CEC Criminal Acton Ne. 22194~ or~ 0OZON~ VER “VEE
Vs

Latbnra Smitn
deFendaans

 

SUBPOENA FOR PRoOucTIoN OF EVIDENCE

To’ United States of Americ. (AND/oR Forensic Luboratomy senices)

PRODVCTIeN: YOU ARE CommMANOED to appear at tye time, date, and place set forth below. Yow oO Your

repress entarive must bring wit tH you tne Felewing, decuments, Clectronr cathy Starecl Mifo rman, oF Dloyects and
Must permit inspection, copying, teshng yor Sumpiimig oF the matervad by the approved exgers C Penang covrd

Approval d4
Placet Lieya 0: George Federal Coortnouse DANE ana Time + Pugust V1, 2620 AT A. oo AM
OF Eyce af Me Clerc’ nl .
333 So Las Vegas Giva- You may bypass havmg te Show UP at Me men trend
Las vegas, Nv sao1 place, date, and time by produnny evedence dicectly
a ’

: Py as (ndicaied below
A an Orr ok kot bo @agert (upon his fuer approval by the Cour )
[iF expect wos mee ements will of prodvemg evidence to defendant as indicated below he fore
rents petwean partres) the due date Wored néecem for productron s& the ites,
B Mode

Tiems to Bang °
4. Tpnone laveled /marted bY Government aS 196004355423 for Forensic erammatimn (te 4 strargntto expert)

2, Tpad lawetted/marted by Government as (5 00°13 * ‘tet foe Frrenste txammeatron (to go Stratynt to exper >

3%, Tphone labelled /marted vy bovernment as 1$oe0245 $424 For forensic exammation Cte qo i trarqut te expert?.
letter and envelope labelled /marked by Government a5 Aovrt4eSez For Forensye exammnaivon (te go stragnt ts expert),

na enreloge labelled /martedh by Government as 1$0°° 2.232618 Fr forensic exammatin Cte gu stragnt te

rw

 

 

 

 

S, leth
expert) js 0061364529 For Ferensre thamnatin (+e go Sraighk ®
Gevéernment os 15 4 7
loge ighelledfmarted by
b. Jetter ond ere
ewes) s and envelopes labelled /rarked by Government as AO129 0504 C40 go Strargit to export)

1 Three threatenmg beter
8, Chait of custody For a4 4,2) and 3 avove Starting on November 1, 2O1 de presenti be givente Defendact)

q. € Cegekody for He's UT aloove. From Novemwer 2orT to present to be given te defendant)
: Cham ec

techniques and protecel 5 Used by te Government and for Forensic Laberatony Services

lo. Forensic Pxamrmnahes defendant)

for > [7 above Ste be given ra
lee Foutewrng powrsvens of Fed: Q.P. U5 are attached ~ Rule HF CC) relatrng te Me piace oF ComPlramce | Ruie HS cA),
Ftlabws fe Weve protectin AS a perien Subject to a subpoena’) ana Rute YSfe) and Cay relating to Your duty to respond to

TWis subgeena dnd the poreahal Consequences ef nor domg So.

Date’

 

vignakve of Clek of Depoty Clecle

The name, address. ema Oadre SS, and teleg hone numlogr gf Party i4surnq subpoena are’, Laten (a Smith, dé fend aa”
Dido es Mesquite Ave. Panrume, Nv F4obo (legal)
UNITED STATES Oiste@icT CovuRt _
Case 2:19-Cr-00304-REBiVCF Document 98 Filed 07/20/20 Page 8 of 11

Dist&ict oF Nevaon

United $tates of Arner ga Cevmsnay Action No. 2! )4-cw- OD 304- RFQ VEF
Plain: FF
v5.
Latenra imith
clePen damnit

SUBPOENA FoR PRODUCTION OF EVID NCE

To" Registered Agent of 750 Arrow Creek Pav ewe y Apartment $ (Rene, Nv)

PRooy CTION | You PRE COMMANDED te appear at the time, date, and place set for ty below. You or yout
Tepresentahiv® mv s* bring with yeu ne Followmag documents, electronically Stored information, ar objects, and
tawst permit inspection Copymg, eshng i or sampling ef the matenal &

0

Place \ Fennemore Lraxg ao .
Joo Er Lad Sreeek Su te Vero Dare and Tne » August 14, 2070 ot G100ANM

Reno, NY %4801

 

You may by pass having +o grew vp atime mentioned piace,
date, and tung oy Predvand evidence directy to defendant

as ;
Midstated. Cerne wefere ine due date listed herem for
Production of items.

 

 

Trems te Bring *

4, documents SpectFreq ily detail tne make »medel, and manufacturer oF the frond door on
Apoctment 1103 en Octower 31, 2914 (Me color of te doer is green),

Z. Picrvee of ne Front door on Apartment 103 en Octover 31,2019 Cine Color of He deer ié green),
The fr\ewing Provistons of fed 2 P45 are attached Rule UFle>reating te the

relaivng +e yout Protection as & Person §ulbj 2+ 40 & Swlopfoenay and Ruie USfe) and
+o YS Subpoena Gnd The peren bal lCoasequenws of net domg So,

re place of Cempphjyance ) tule 45¢a),
g) relation to your duty Yo Fé spond,

Pate :

 

srgnatvre of Clerk or Deputy Clerk

The name, address, emul address, and telephone number of Party issving Sulpoenas are.
Latonia Smith defendant 2140 E. Mesquite Ave. Pahrump, NV ¥4000 Clegal)

_
JeiTed STATES DiSTRICT CoRT .
Case 2:19-cr-00304-RFB3VGfe Document 98 Filed 07/20/20 Page 9 of 11

District oF NEVAOA

Vnited, States of fimerrca

friminal Action No. 2.14-cr-0030Y -REQ-VOF
Plaintree
WS

Latonta Smith
derendant

SUBPOENA FoR PRopUCTION oF EVI DENCE

 

To! Samantna Radar Cadavess lested as 214 Augusta Course Avenve , Las vegas, MV 641M 8B)

PRODUCTION: You ARE LomMANOE DO 4p appear 'at we tyme, date, and piace ser forth below: feo, or
Yovr fepresentarive must b rMg with you the Fallowng documents, ctectrous cally Stored Mmformation, or
pbyects, and mush Perm ir wspection, Copyma, te sing 1of Sam~aimg of the materral

 

Place. Lloya 0: George Federal Cow those OATE and Time! August 7, 2020 AT Gioo A.My

‘ (Clerk
Ofeve af tne *
233 5. Las Vegas Bid. You may bypass having te Show vp ak The mentroned
Los Vegas, NV $410)

PELE date and time ley producma evidence dicecthy ta

defendant a5 mdi cated below before tne due date
ee

\isted neceim for productvon of chem.

Thems +0 Brings

L. At docwmenis (instral reports and any Cesponses and/or evtiomes) For ov velahmg te wicidert #'5
‘ we

171\2.27-2846% and 1EO%e g- Rie.
2. AN doco ments (mitral cepects and any (espenbes and for outcomes) for or relay te Any Las Vegas
"Metro parce teports you Filed Cor that were Filed on your behalf foncerning alleged messages you cecemed

“wiernet
3, Pil documents (saitral eeperts and avy responses and for eurcorres) fer of relatmy te Any (C3 Ces a
Crumes) veports you fied foc that were Filed on your behalF) poncernmg alleged messages yor receive,
Bcdever Zo +e present (davrent discovery Indicates the Ring So for, of 3103 vegords)
e

4. An documents Cinihar eperts and any responses and for evitomes) for of relatmy te Any Yacenodk

reports You Cried (or Anot were ited on Move lenalF) foncecnmyg alleged Messages you received from
Odor ZON7 te pverent.

5 AN Commurntaby or 9 fernuit, keak ,pecra) | ele.) behween yerrsal F and Yolanda Mahwg , Teri Prong te pond any
Barner Coe gers o¢ Puwhey emplyee dvecrily referencing knnecer Permar avdfer Lateaia (Tenis Smivn.
&. Poly documents C @maily Peake cial mediapetay

Ayre referencing ac velatmg to your term Sates ar Yesignahm From PHWHLV
Tne followin 4 Proviorons of Fed. R.P.4S are atrached- Quie 4S

oc) Telatimg te the plate oF complrance Rule YS Cd),
Teabing +o yor Prodectron OS a Person suwject te a Subpoena’) and Rule

“Sle te doty te Féseond
to This Subpoena and THe Perentral consequemces of nat dorg Se, 2 ama (4) relatmg te your doty Pen
Pare’,

 

Stange of (reciCor Deouty Clere

Vnre Naw, addvess, emarl adavess , amd yele phone num ber oF parry Issuing Subpoenas art”
Lotonia Smith, defendawt igo &. Mesquite Ave. Pancomp NY $4 DbO (Legal)
  

= Oe OOOO A_PER. = Ee Le ae ye eee

ee 25) Sabpeenm 8 Taerity ot @ Depee:ticn tot Cw Acton (Pago 3)
o o Peder Rate of Civil Procedure 45 (6), (a) (eh and tq) Giltocine TUS
flsce ‘Canpliiance. areal eens SOC OF ether eneidentia eescach, éevcleprocnt

 
  

Sant Wrist Heartag, or Depastiion, A sabpocee command SF commeterekss unvetatned epinion or tnforrcatt
A) er nee Oil, Dearing, OF deposition oniy fallow . ae  cocmrrences ena resnlts expen
ary Cae RG OF were the paren resides, & eaployed, er stg peices 0 8 and res finite
= .
Somers busioess in pezson; cm Alternative.
een Bees ee Ge Perea resides, is employed, cr reguaity described fn <3(QEX\ the coor ay, bel oh eet
Ba at oF 8 party's ollicer or conditions ifthe serving *
‘S comummnided to attend a tial and would nat incur substantia! GO) than uci) need thr the etiny or material the eames te
cthensisc met withou! undo and

(2) For Other Discovery. A subpoena msy command:
(A) Space ae €isctronically stared information, Dutles Responding bpoers.
smal spre news Oar where the parson resides, is ° ‘ mean
euployed, trarsacis busines: tn persor; andi Prodctag Documents ar Electronteatly Stored tafsraoatien, These
(B) inspection of premises a1 te premises to be inspected. psoas eyo rotrigdoncent  e s
(4) Protecting a Person Subject to s Subpoena; Esforcement ST proton in A Person responding subpocna to produce documents
NA ust produce them as are kept in Sentinny cae fhe
aM vaiding Undue Burden er Expense; Sonctions. A puny or attorney mas! organize and label {o correspond to the extegarics in the demand.
cosparnihis for issxing and serving a subpoena must take reasonable steps (B) Farm Stored infonnation Not Speaffied
fo sveid ioposing andes GT CEPCRSE on 8 person subject te the Ifa subpoena docs nat specify a form for cisetraiolly
subpoena. The court for the district where is required most information, the person responding aus] produce it in a form er in
caloree this duty and impose xo epproprisic satction—which may insiudle whieh il is erdinarily maintained of in a Usnhle far or farms.
losi earnings end reasonnbis attorney's feex—on a party or ottomey who (C) Elecoronieally Stored Infarmation Produced in Onty One Form. The
ms t9 coma. Infomation hi mes duno oe
(@) Conmmnd to Prostace Afateriats or Permit Inspection, (D) frmceessibis f wird Stored fnformation, The person
clecousteaity at umpibte things, to from sti the tonto at =
or or a
permit Ure inspection of premises, need not cppear in person al the place of of undue burden or ocet On ration ts compel istevay or fee cnet
Peet crapsection untess else canummded to appear fer a depasiioa order, the person onl showy that the information & cot
ox irial. seasonably enoestible because of undue burden ar cost, Hf isl is
made, the court msy nonetheless ordor from such sowoes ifthe

or all of Gre materials or to the preniises—or io .
Cray Cacao tin or forms Clotting Privilege or Protection.
The mun be ered Blatt the pied (A) Information Witiettd. A person withholding sebpeenacd information
oe aays alter the subspoena ts served, If cn ob (fs rade, under a olaim that it i privileged or subject to protection os trial-proparation
the apply: material evust:
(1) At any time, on sation to the communded peraon, the terving party (0) expressly make Ube cial: and
move the court district where compliance is required far an describe the nature of the withheld documents, communications,
4 ee tangle things In saree Ut ithe men

ma
order ling productioa or inspection.

required directed in the order, end the privileged or protected, will canbls tho parties to axsess the claim,
cena be citer ma Pradoced, (information produced in response to a

@)
"s officer from information
order mrusl protect a persun who is neither a party nor a party's 0! spec bane» dan of rig of scons
fori After bet

significant expense resuiting fram comp! ince. tal
ca wed the fafeeren fthe claim ane! the basis for it.
Sabpesn rece a
G) Quarking or Modifying a a notified, a party enust Telum, sequester, or destroy the
information and any copies it hes; must no! use or disclose the

motion, the court for the district where any
tot] the claim fs resolved; must wko reatoneble eteps to retrieve the

A) When Required On timely
canptinnee s equieed must utah er mcdlfy « ratpeena Dar
(I) fatls to allow o reasonable Une to comply; comploncs i required fera.dsioalnaion of deen, The parton who
the claim is

the mits
exes Wace fen 7 mmr bend ri re ne ne
(if) requires disclogure of privileged or other protected matter, if'no resolved.
* shleot apetien ta burden. (gq) Contempt,
G person ta undue (g) Coatempt, where compliance is vee sn eters

(iv) sub

iF itlod, Ti eel a person subjeal lo or affected by a
cubprana, the cant Gr te distrfet hore eamplamse is required ney, an mation is transferred, the issuing court—mey hold in contempt a persen
qrouon, quash or modify the sabpecno If it requires: cree ab been servo, fills wilhoot adeqnate excuse ta ebey the

_ 8
{ For ssvess to subpoona materials, see Fed. R Civ P. 45(a) Committee Note (20133.
20/20 Page 11 of 11

Case 2:19-cr-00304-RFB-VCF Docu

“eMail ttajg

oe

 

Lett pstl pala
